Per curiam.
The issue of the validity of a writ of prohibition negating an order of the Laconia District Court was transferred without ruling to this court by Loughlin, J. The district court order required the State to produce for interview by defendants’ counsel material witnesses held in protective custody.
*54We hold that defendants’ counsel have a right to talk with the persons held as material witnesses under such safeguards and conditions as may be prescribed by the court. Commonwealth v. Balliro, 349 Mass. 505, 209 N.E.2d 308 (1965); Annot., 14 A.L.R.3d 652 (1967).

Remanded.